Citation Nr: 0127361	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  	


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1941 to September 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The case returns to the Board following a remand to the RO in 
April 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent medical evidence showing a 
relationship between the veteran's current bilateral hearing 
loss and his period of active duty service.  

3.  There is no competent medical evidence showing a 
relationship between the veteran's current tinnitus and his 
period of active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

2.  Tinnitus was not incurred or aggravated during active 
duty service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1999 rating decision, November 1999 statement of 
the case, and July 2001 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in June 2001, the RO explained to the veteran 
the impact of the VCAA and requested contact information for 
any provider or facility with records that would support his 
claim.  The veteran did not respond to this letter.  With 
respect to the duty to assist, the RO secured VA outpatient 
treatment records and scheduled the veteran for the 
appropriate examination.  The veteran has not authorized VA 
to obtain any private medical records.  Finally, the veteran 
has had ample opportunity to present argument in support of 
his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with 
instructions from the April 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In that remand, the Board 
instructed the RO to afford the veteran a VA examination for 
the purpose of obtaining an opinion as to the etiology of his 
hearing loss and tinnitus.  By letter dated in June 2001, 
addressed to the veteran's address of record, the RO advised 
the veteran that he would be scheduled for an examination.  
The veteran failed to report for the examination scheduled in 
July 2001.  There is no indication in the claims folder, or 
allegation from the veteran, that he did not receive notice 
of the examination or other explanation for the failure to 
report.  The RO provided the veteran and his representative 
with notice of the failure to report by way of the July 2001 
supplemental statement of the case.  The claims folder does 
not contain any response from either individual.  The Board 
is therefore satisfied that the RO complied with the Board's 
instructions.   


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
of the law does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999); Arms v. West, 12 Vet. 
App. 188, 194-95 (1999); Wade v. West, 11 Vet. App. 302, 304-
305 (1998); Russo v. Brown, 9 Vet. App. 46, 50 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).    

Initially, the Board finds no evidence of hearing loss within 
one year after the veteran's separation from service.  
Therefore, there is no basis for presuming its in-service 
incurrence.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

The August 1999 VA examination report reflects current 
hearing loss disability within the meaning of VA regulation, 
as well as a current diagnosis of tinnitus.  See 38 C.F.R. § 
3.385.  In addition, the record shows that the veteran served 
in the U.S. Army as an anti-tank gun crewman during World War 
II.  His awards included the Purple Heart and the Bronze Star 
Medal.  Therefore, the Board concedes that the veteran has 
combat status.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, there is nothing in the examination report, or any 
other medical evidence of record, that associates the 
bilateral hearing loss or tinnitus with the veteran's period 
of service more than 50 years ago.  Specifically, during the 
examination, the veteran reported a history of noise exposure 
in service as well as occupational noise exposure after 
service.  He had a ten-year history of hearing loss and a 
three-year history of tinnitus.  The examiner did not provide 
an opinion as to the cause of the veteran's hearing loss.  
With respect to the tinnitus, she opined that, due to its 
recent onset, it did not appear to be related to his military 
service.  There is no contrary medical opinion of record.  
Although the veteran asserts that both the hearing loss and 
tinnitus are related to service, there is no suggestion that 
he is a qualified medical professional.  Therefore, his 
personal opinion as to the etiology of the tinnitus is not 
competent for purposes of establishing service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board acknowledges that it previously remanded this case 
so that the RO could secure a medical examination with an 
opinion as to the etiology of the veteran's bilateral hearing 
loss.  See 38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  However, 
as discussed above, the veteran failed to report for the 
scheduled examination without evidence or allegation that he 
did not receive the notice to report.  The Board is therefore 
satisfied that the duty to assist has been met.  See Wamhoff 
v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the 
veteran, not a duty to prove his claim while the veteran 
remains passive).   

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 
1110, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.304(d); 66 Fed. 
Reg. at 45,630 (to be codified as amended at 38 C.F.R. § 
3.102).   


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



